PER CURIAM.
From a judgment of conviction of armed robbery and sentence of 22 years’ imprisonment Lynch appeals, presenting five points for consideration.
We find no merit in appellant’s first three points. Point four concerns an error in the scoresheet used to arrive at his sentence. He was scored 25 points higher than required. However, it would not change the allowable range and, since no contemporaneous objection was made, it is not preserved for appellate review. Merchant v. State, 509 So.2d 1101 (Fla.1987); State v. Whitfield, 487 So.2d 1045 (Fla.1986).
Appellant’s final point has to do with the validity of the sentence departure from the presumptive guidelines sentencing range. The trial court grounded his departure *580upon “unscoreable juvenile offenses for robbery.” While the ground for departure is valid and, if sustained by the record, would justify the sentence imposed, it appears that the record is devoid of any competent evidence to support the alleged juvenile offenses and appellant objected to their consideration.
Accordingly, we affirm the judgment of conviction but remand the cause to the trial court with directions to have the record supplemented with competent evidence of said juvenile offenses. In the absence of such supplementation, the trial court shall vacate the sentence and resentence Lynch within the guidelines.
HERSEY, C.J., DOWNEY, J., and FRANK, RICHARD H., Associate Judge, concur.